Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 1 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 2 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 3 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 4 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 5 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 6 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 7 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 8 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 9 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 10 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 11 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 12 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 13 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 14 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 15 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 16 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 17 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 18 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 19 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 20 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 21 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 22 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 23 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 24 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 25 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 26 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 27 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 28 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 29 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 30 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 31 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 32 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 33 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 34 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 35 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 36 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 37 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 38 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 39 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 40 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 41 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 42 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 43 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 44 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 45 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 46 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 47 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 48 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 49 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 50 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 51 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 52 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 53 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 54 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 55 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 56 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 57 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 58 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 59 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 60 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 61 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 62 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 63 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 64 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 65 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 66 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 67 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 68 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 69 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 70 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 71 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 72 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 73 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 74 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 75 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 76 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 77 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 78 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 79 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 80 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 81 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 82 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 83 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 84 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 85 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 86 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 87 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 88 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 89 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 90 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 91 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 92 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 93 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 94 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 95 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 96 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 97 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 98 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 99 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 100 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 101 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 102 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 103 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 104 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 105 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 106 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 107 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 108 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 109 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 110 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 111 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 112 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 113 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 114 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 115 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 116 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 117 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 118 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 119 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 120 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 121 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 122 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 123 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 124 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 125 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 126 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 127 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 128 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 129 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 130 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 131 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 132 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 133 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 134 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 135 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 136 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 137 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 138 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 139 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 140 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 141 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 142 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 143 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 144 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 145 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 146 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 147 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 148 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 149 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 150 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 151 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 152 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 153 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 154 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 155 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 156 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 157 of 199
                                                           Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 158 of 199




                                                                                                                  HMC PAYMENT HISTORY
                                                                                                                  MARCH 2018 - MAY 2019
     $1,300,000                                    $1,259,663            $1,266,338
     $1,275,000
     $1,250,000                                                                                                                                                                                                       DEFAULT. THEN SPENT THE NEXT SEVERAL
     $1,225,000
     $1,200,000                                                                                                                                                                                                         WEEKS ATTEMPTINGTO EXTORE OVER
                                                                                 $1,164,465                       $1,151,858                                                                                                511 Mil L ION DOI IARS FROM
     $1,175,000
     $1,150,000                                            $1,110,608
     $1,125,000                            $1,107,227
                                                                                                                                           $1,063,011
   $1,075,000                                                                            $1,039,343
   $1,050,000
   $1,025,000
   $1,000,000                                                                                                                                                                          '
    $975,000
     $950,000
     $925,000                                                                                                                                                                                              $888,398
     $900,000                                                                                                                     $861,452
     $875,000
     $850,000
     $825,000
lu  $800,000                                                                                                                                              $782,703
3 $775,000
<   $750,000
> $725,000                                                                                                                                                                                  S703'543$687,559

      $675,000                                                                                    $651,939                                                       $645,267                                                  $645,8:5
O     $650,000
Q     $625,000
g     $600,000             $562,527
uj    $575,000
2     $550,000
<     $525,000                                                                                                             $505,432
      $500,000
      $475,000
      $450,000
      $425,000
      $400,000
      $375,000


      $300,000
      $275,000
      $250,000
      $225,000
      $200,000    -■
      $175,000
      $150,000
      $125,000
      $100,000
                  I
       $75,000
       $50,000
       $25,000

                  \          \'VN'V''vT'V'V'V'V'V'VAv'V'Y'V'V'V'y'V'V'V'v'V'V'V                                                                                                                                                              *V
                           A'         A'    A'      A"      A'      A'    A'      A'      A'      A'         A'    A'      A'         A'     A'     A'    A'         A'     A'    A'        A'      A/         A-     A'    A'        A/   A?'

                   , P P P P P A P P P P P P P P P                                                                                                                                                       P P P P
                                       ' * + + * *//////////////ss * ' *
                                                                                                                                                  of     of    of         of     of        op    op
             p

                       f                                                                         *       *                        *        *       °     *
                                                                                                                                                                                                                                         KARA A. DIPIETRO
                                                                                                                                                                                                                                                   7-15-19
                                                                                                                                                                                                                       K.DIPIETRO^HMC INCORPORATED.COM
                                                                                                       MONTH IN WHICH CASH ADVANCE / FACTOR PAYMENTS WERE MADE                                                                                    (410)340-1523
                                            Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 159 of 199




                                                           HMC Incorporated Daily Payment History
                                                                                                                CBSG Calls Default
                                                                     2/2018 - 5/2019
80,000

75.000

70.000

65.000

60.000

55.000

50.000

45.000

40.000

35.000

30.000

25.000

20.000

15.000

10.000

 5,000



         <§>   &   Op   &   *V»   ^   <3>   $   $
                                                                                                                             ■



                                                                             Date of Daily Payment


                                                                                                                         Over 5,000 UCC
                                                                                                                           notices Sent
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 160 of 199
                                                             Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 161 of 199




                                CHART A                                                                       CHART B                                                       CHART C                                  CHART D

    CALCULATION METHOD SEPERATE DEALS &                                                                                                                                                                 CALCULATION SHOWING WHAT % OF
                                                                                            CALCULATION METHOD COMBINE                                                    HMC REVENUE
    PAYMENTS SORTED BY OPEN AND CLOSED                                                                                                                                                                   REVENUE CBSG WAS TAKING FOR
                                                                                      ALL FUNDING RECEIVED & ALL PAYMENTS MADE                                           02/2018 TO 5/2019
                CONTRACTS                                                                                                                                                                                         FAYMENTS

STATUS     DATE    CBSG FUNDED    HMC PAID                                          STATUS       DATE             CBSGFUNDED |               HMC PAID            MONTH          HMC REVENUE         CBSG PAYMENT            % OF REVENUE
  PAID            2/26/2018     $       815,787.00    $     1,099,611.46              PAID       2/26/2018 $          815,787.00        $    1,099,611.46         Feb-18   $         631,075.08     $       32,246.00               5.11%

  PAID            3/16/2018 $           247,832.00    $      281,504.00               PAID       3/16/2018 $          247,832.00        $      281,504.00         Mar-18   $         343,535.28     $      200,967.60           58.50%

  PAID            3/29/2018 $           247,832.00    $      284,254.00               PAID       3/29/2018 $          247,832.00        $      284,254.00         Apr-18   $         678,088.68     $      725,048.49           106.93%

  PAID            4/18/2018     $       247,832.00    $      303,165.34               PAID       4/18/2018 $          247,832.00        $      303,165.34         May-18   $           27,602.99    $    1,731,964.76          6274.55%

  PAID            4/25/2018      $      283,661.84    $      295,215.18               PAID       4/25/2018 $          283,661.84        $      295,215.18         Jun-18 $           750,236.99     $    2,523,984.00          336.42%

  PAID             5/7/2018 $           587,230.66    $      667,468.12               PAID        5/7/2018 $          587,230.66        $      667,468.12         Jul-18    s       1,137,102.44    $    2,346,987.00          206.40%

  PAID            5/17/2018 $           752,056.00    $      863,170.59               PAID       5/17/2018 $          752,056.00        $      863,170.59         Aug-18   $         895,708.93     $     1,628,808.00          181.85%

  PAID            5/18/2018      $      436,960.00    $      508,567.35               PAID       5/18/2018 $          436,960.00        $      508,567.35         Sep-18 $           444,223.76     $      884,774.00           199.17%

  PAID            5/31/2018      $      516,915.16    $       597,523.08              PAID       5/31/2018 $          516,915.16        $      597,523.08         Oct-18   $          198,915.62    $    2,116,301.00          1063.92%

  PAID             6/4/2018      $      467,792.34    $     1,328,522.98              PAID         6/4/2018   $       467,792.34        $     1,328,522.98        Nov-18 $           316,715.41     $     1,363,011.00         430.36%

  PAID             6/7/2018      $      526,831.00    $      610,984.80               PAID         6/7/2018   $       526,831.00        $      610,984.80         Dec-18 $           370,080.38     $    2,813,100.00           760.13%

  PAID            6/11/2018      $    1,211,779.72    $     1,294,224.48              PAID       6/11/2018    $      1,211,779.72       $     1,294,224.48        Jan-19   $         313,898.80     $     1,099,319.00          350.21%

  PAID            6/14/2018      $    1,195,835.62    $     1,531,036.79              PAID       6/14/2018    $      1,195,835.62       $     1,531,036.79        Feb-19   $          140,123.31    $     1,508,713.00         1076.70%

  PAID            7/19/2018      $      392,000.00    $       503,925.00              PAID       7/19/2018    $       392,000.00        $      503,925.00         Mar-19   $         853,987.96     $     1,364,222.00          159.75%

  PAID            7/27/2018      $      750,112.00    $       942,059.40              PAID        7/27/2018   $       750,112.00        $      942,059.40         Apr-19 $            601,946.21    $     1,891,825.00          314.28%

  PAID*            8/7/2018      $      890,000.00    $     1,083,307.09              PAID*        8/7/2018   $       890,000.00        $     1,083,307.09        May-19 $           766,699.14     $      489,003.00           63.78%

  PAID            8/21/2018      $      490,000.00    $       630,000.00              PAID       8/21/2018    $       490,000.00        $      630,000.00                  $         8,469,940.98   $    23,413,076.34                  11588.07%

  PAID           10/15/2019      $      735,000.00    $       870,000.00              PAID       10/15/2019   $       735,000.00        $      870,000.00                                                                 AVERAGE 724.25%

  PAID            11/2/2018
                                 i_ 1,536,987.51 i_ 1,985,866.76                      PAID        11/2/2018   $      1,536,987.51       i.    1,985,866.76

                                I $ 12,332,444.85 $ 15,680,406.42                  EXHIBIT A      8/24/2018    $     1,780,756.14        $    1,912,419.00

STATUS            DATE          | CBSG FUNDED               HMC PAID               EXHIBIT B       5/3/2019    $       97,500.00    l                        I

EXHIBIT A         8/24/2018      $     1,780,756.14   [*_   1,912,419.00    |      EXHIBIT C      2/28/2019    $     3,286,500.00       $     2,891,825.00
EXHIBIT B          5/3/2019      $       97,500.00    l                     I      EXHIBIT D     12/19/2018    $     3,870,000.00       $     2,508,793.00
EXHIBIT C         2/28/2019 $          3,286,500.00     $   2,891,825.00           EXHIBIT E      10/3/2019    $     1,496,523.11       $_ 1,364,222.00
EXHIBIT D        12/19/2018            3,870,000.00         2,508,793.00                                      $     22,863,724.10       $    24,357,665.42                                                       KARA A. DIPIETRO
                                 $                    $
EXHIBIT E         10/3/2019     _$_    1,496,523.11   $_    1,364,222.00                                                                                                                                   K.DIPIETRO@HMCINCORPORATED.COM

                                                                                                                                                                                                                    (410)340-1523
                                      10,531,279.25         8,677,259.00




            'EXHIBIT F (PAID)          8/7/2018       $        890,000.00       $ 1,083,307.09
                                                                                                                                                                                                               HMG-
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 162 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 163 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 164 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 165 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 166 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 167 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 168 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 169 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 170 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 171 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 172 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 173 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 174 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 175 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 176 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 177 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 178 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 179 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 180 of 199
                                     Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 181 of 199

                  E-MAIL SENT TO                                               Debtor: HMC INCORPORATED; D/B/A KARA DIPIETRO
                                   Date of E-mail:   5/10/2019       5/20/2019       5/21/2019       5/22/2019       6/12/2019       6/21/2019       TOTAL TO
                                   Value in letter: 11,925,053.45   11,925,053.45   11,925,053.45   11,925,053.45   11,925,054.45   11,925,055.45    6/21/2019
    Ltr. Heading: "Notice of Assignment and Lien"    First Notice    First Notice    First Notice    First Notice    First Notice    First Notice


A&M SUPPLY CORPORATION                                                    1                               1                               5              7
AHP CONSTRUCTION LLC                                     38               2                               2                               8             50
ARCHITECTURE INCORPORTATED                                                1                               2                               5              8
ARMADA HOFFLER CONSTRUCTION                                               1                               2                              11             14


BLUE BOTTLE UNION STATION                                26               1                               5                               7             39
BMG METALS, INC                                                           2                               2                              14             18
BRIDGEWATER COLLEGE                                      12               2                               2                              10             26


D.E. HARVEY BUILDERS                                     11               1                               2                               7             21
DPR CONSTRUCTION                                         22               1               1               2                              10             36
                                                                                                                                                         n
EILEEN & MARC WELLER                                     14               1                               3                               8             26


FCL BUILDERS                                             23               1                                                                             24


GILBANE BUILDING COMPANY                                 31                                               1                               8             40


HENSEL PHELPS                                            18               1                               2                               8             29
HITT CONTRACTING                                         12                               2               2                               8             24
HOTEL SOFITEL                                            14               1               2               1                               7             25


KAISER-PERMANENTE                                        22                               1                                               6             29
KINETIC CAPITAL                                                                                                                                     IIIMIII

M&T BANK STADIUM                                         14                                                                                             14
MUSC CHILDREN'S HOSPITAL                                 26               1                               4                               6             37


PARADISE DESIGN                                          27                               2                                                             29
POTOMAC CONSTRUCTION SERVICES                            20               2                               3                               6             31
PRINCE GEORGE'S COUNTY CIRCUT COURT                      12               1               2               2                                             17


ROBINS & MORTON                                          28               1               1               4                              11             45


SMITHSONIAN NATIONAL                                     31                                                                                             31
                                      Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 182 of 199
MUSEUM OF AMERICAN HISTORY
SODEXO HEALTHCARE                                   25                   12                               10    38
SO LI DCO RE @ POINT ST APTS                        22        1          2                                 7    32


THE DZUREKGROUP, LLC,                                                                  1     31                 32
THE SPEAR GROUP                                                                        2                  10    13


VCU MEDICAL CENTER                                   9                   2         3                       9    23
ZELDAZEN                                                                               2_                        2_
                               TOTAL E-MAILS REC:   457       23        16         54        31           181   762
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 183 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 184 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 185 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 186 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 187 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 188 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 189 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 190 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 191 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 192 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 193 of 199


             CBSG DAILY ACH         DAILY PMT      DAILY PAYMENT
 DATE                                                                          S3.35MIL      |    CONTRACT DETAILS     |   DATED 2/28/2019
             DEBIT AMOUNTS          CONTRACT           10% INCOME



02/28/2019           4,583.00   $       4,583.00   $          523.78                                          CONTRACT DATE              2/28/2019

03/01/2019           4,583.00   $       4,583.00   $          523.78                                        CONTRACT AMOUNT        $ 3,350,000.00

03/04/2019           4,583.00   $       4,583.00   $          523.78                     DAILY PAYMENT STATED IN CONTRACT $              4,583.00

03/05/2019           4,583.00   $       4,583.00   $          523.78                    INCOME PAYMENT OPTION SPECIFIED %                      10%

03/06/2019           4,583.00   $       4,583.00   $          523.78

03/07/2019           4,583.00   $       4,583.00   $          523.78                             HMC'S AVERAGE DAILY REVENUE       $     9,027.78

03/08/2019           4,583.00   $       4,583.00   $          523.78                         HMC'S AVERAGE DAILY EXPENSES          $    (3,790.00)

03/11/2019           4,583.00   $       4,583.00   $          523.78                              HMC'S AVERAGE DAILY INCOME       $     5,237.78

03/12/2019           4,583.00   $       4,583.00   $          523.78                              10% OF AVERAGE DAILY INCOME      $         523.78

03/14/2019           7,719.00   $       4,583.00   $          523.78

03/15/2019           7,719.00   $       4,583.00   $          523.78                                    AMOUNT CBSG DEBITED        $   599,901.00

03/18/2019           7,719.00   $       4,583,00   $          523.78      DAILY PAYMENT AMOUNT STATED IN CONTRACT $                    215,401.00

03/19/2019           7,719.00   $       4,583.00   $          523.78                DAILY PAYMENT AMOUNT 10% OF INCOME             $    24,617.56

03/20/2019           7,719.00   $       4,583.00   $          523.78

03/20/2019           7,719.00   $       4,583.00   $          523.78          AMOUNT TAKEN OVER DAILY CONTRACT PMT $                   384,500.00

03/21/2019           9,995.00   $       4,583.00   $          523.78         AMOUNT TAKEN OVER 10% INCOME PAYMENT $                    575,283.44

03/22/2019           9,995.00   $       4,583.00   $          523.78

03/25/2019           9,995.00   $       4,583.00   $          523.78                                   DRAW SCHEDULE

03/26/2019           9,995.00   $       4,583.00   $          523.78               DATE OF ADVANCE |     AGE AT DEFAULT                AMOUNT

03/27/2019           9,995,00   $       4,583.00   $          523.78   2/28/2019    |   46 DAYS                                    $    544,500.00

03/28/2019          12,495.00   $       4,583.00   $          523.78   3/07/2019    |   39 DAYS                                   $     342,750.00

03/29/2019          12,495.00   $       4,583,00   $          523.78   3/14/2019    |   34 DAYS                                    $    342,750.00

04/01/2019          12,495.00   $       4,583.00   $          523.78   3/21/2019    | 29 DAYS                                      $    342,750.00

04/02/2019          12,495.00   s       4,583.00   $          523.78   3/28/2019    | 24 DAYS                                     $     342,750.00

04/03/2019          12,495.00   $       4,583.00   $          523.78   4/05/2019    | 18 DAYS                                      $    342,750.00

04/04/2019          12,495.00   $       4,583.00   $          523.78   4/12/2019    )   13 DAYS                                    $    342,750.00

04/05/2019          12,495.00   $       4,583.00   $          523.78   4/22/2019    |   7 DAYS                                    $     342,750.00


04/08/2019          14,995.00   $       4,583.00   $          523.78   5/01/2019    |   2 DAYS                                     $    342.750.00

04/09/2019          14,995.00   $       4,583.00   $          523.78

04/10/2019          14,995.00   $       4,583.00   $          523.78

04/12/2019          14,995,00   $       4,583.00   $          523.78

04/12/2019          14,995.00   *       4,583,00   $          523.78

04/15/2019          19,995.00   s       4,583.00   $          523.78

04/16/2019          19,995.00   $       4,583,00   $          523.78

04/17/2019          19,995.00   $       4,583.00   *          523.78

04/18/2019          19,995.00   $       4,583.00   $          523.78

04/19/2019          19,995.00   $       4,583.00   $          523.78

04/22/2019          19,995.00   $       4,583.00   $          523.78

04/23/2019          19,995.00   $       4,583.00   $          523.78

04/24/2019          19,995.00   $       4,583.00   $          523.78

04/25/2019          19,995.00   $       4,583.00   $          523.78

04/26/2019          19,995.00   $       4,583.00   $          523.78

04/29/2019          19,995.00   $       4,583.00   $          523.78

04/30/2019          19,995.00   $       4,583.00   $          523.78

05/01/2019          19,995.00   $       4,583.00   $          523,78

05/02/2019          19,995,00   $       4,583.00   $          523.78

05/03/2019          19,995.00   $       4,583.00   $          523.78

                   599,901.00   $     215,401.00   $       24,617.56
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 194 of 199
             CBSG DAILY ACH           DAILY PMT        DAILY PAYMENT
  DATE                                                                          S3.8MIL       |    CONTRACT DETAILS     j   DATED 12/19/2018
             DEBIT AMOUNTS           CONTRACT           10% INCOME
12/20/2018   $        3,500.00   $         3,500.00    $       523.78                                              CONTRACT DATE           12/19/2018
12/21/2018   $        3,500.00   $         3,500.00    $       523.78                                            CONTRACT AMOUNT     $   3,800,000.00
12/24/2018   $        3,500.00   $         3,500.00    $       523.78                             DAILY PAYMENT STATED IN CONTRACT $        3.500.00
12/26/2018   $        3,500.00   $         3,500.00    $       523.78                         INCOME PAYMENT OPTION SPECIFIED %                   10%
12/27/2018   $        3,500.00   $         3,500.00    $       523.78
12/28/2018   $        3,500.00   $         3,500.00    $       523.78                                 HMC'S AVERAGE DAILY REVENUE $          9,027.78
12/31/2018   $        3,500.00   $         3,500.00    $       523.78                                HMC'S AVERAGE DAILY EXPENSES $         (3,790.00)
 1/2/2019    $        3,500.00   $         3,500.00    $       523.78                                   HMC'S AVERAGE DAILY INCOME $         5,237.78
 1/3/2019    $        3,500.00   $         3,500.00    $       523.78                                  10% OF AVERAGE DAILY INCOME $           523.78
 1/4/2019    $        3,500.00   $         3,500.00    $       523.78
 1/7/2019    $        3,500.00   $         3,500.00    $       523.78                                         AMOUNT CBSG DEBITED $      1,341,602.50
 1/8/2019    $        3,500.00   $         3,500.00    $       523.78                DAILY PAYMENT AMOUNT STATED IN CONTRACT $            332,500.00
 1/9/2019    $        3,500.00   $         3,500.00    $       523.78                        DAILY PAYMENT AMOUNT 10% OF INCOME $          49,758.89
1/10/2019    $        3,500.00   $         3,500.00    $       523.78
1/11/2019    $        3,500.00   $         3,500.00    $       523.78                     AMOUNT TAKEN OVER DAILY CONTRACT PMT $         1,009,102.50
1/14/2019    $        3,500.00   $         3,500.00    $       523.78                     AMOUNT TAKEN OVER 10% INCOME PAYMENT $         1,291,843.61
1/15/2019    $        3,500.00   $         3,500.00    S       523.78
1/16/2019    $        3,500.00   $         3,500.00    $       523.78                                     DRAW SCHEDULE
1/17/2019    $        3,500.00   $         3,500.00    $       523.78            DATE OF ADVANCE |          AGE AT DEFAULT               AMOUNT
1/18/2019    $        3,500.00   $         3,500.00    $       523.78   12/19/2019    |    90 DAYS                                   $    630,500.00
1/22/2019    $        3,500.00   $         3,500.00    $       523.78   01/04/2019    |    81 DAYS                                   $    550,000.00
1/23/2019    $        3,500.00   $         3,500.00    $       523.78   01/10/2019    |    77 DAYS                                   $    350,000.00
1/24/2019    $       12,337.00   $         3,500.00    $       523.78   01/18/2019    |    71 DAYS                                   $    350,000.00
1/25/2019    S       12,337.00   $         3,500.00    $       523.78   01/24/2019    |    68 DAYS                                   $    350,000.00
1/28/2019    $       12,337.00   $         3,500.00    $       523.78   01/31/2019    |    63 DAYS                                   $    350,000.00
1/29/2019    $       12,337.00   $         3,500.00    $       523.78   02/08/2019    |    57 DAYS                                   $    350,000.00
1/30/2019    $       12,337.00   $         3,500.00    $       523.78   02/14/2019    |    53 DAYS                                   $    350,000.00
1/31/2019    $       12,337.00   $          3,500.00   $       523.78   02/21/2019    ]    49 DAYS                                   $    250,000.00
 2/1/2019    $       12,337.00   $         3,500.00    $       523.78   02/26/2019    |    46 DAYS                                   $    340,000.00
 2/4/2019    $       12,337.00   $         3,500.00    $       523.78
 2/5/2019    $       12,337.00   $         3,500.00    $       523.78
 2/6/2019    $       12,337.00   $         3,500.00    $       523.78
 2/7/2019    $       12,337.00   $         3,500.00    $       523.78
 2/8/2019    $       12,337.00   $         3,500.00    $       523.78
2/11/2019    $       12,337.00   $         3,500.00    $       523.78
2/12/2019    $       12,337.00   $         3,500.00    $       523.78
2/13/2019    $       12,337.00   $         3,500.00    $       523.78
2/14/2019    $       12,337.00   $         3,500.00    $       523.78
2/15/2019    $       14,525.00   $          3,500.00   $       523.78
2/19/2019    $       14,525.00   $          3,500.00   $       523.78
2/20/2019    $       14,525.00   $          3,500.00   $       523.78
2/21/2019    $       14,525.00   $         3,500.00    $       523.78
2/22/2019    $       16,713.00   $         3,500.00    $       523.78
2/25/2019    $       16,713.00   $         3,500.00    $       523.78
2/26/2019    $       16,713.00   $         3,500.00    $       523.78
2/27/2019    $       19,179.43   $         3,500.00    $       523.78
2/28/2019    $       19,179.43   $          3,500.00   $       523.78
 3/1/2019    $      19,179.43    $          3,500.00   $       523.78
 3/4/2019    $      19,179.43    $          3,500.00   $       523.78
 3/5/2019    $      19,179.43    $          3,500.00   $       523.78
 3/6/2019    $      19,179.43    $          3,500.00   $       523.78
 3/7/2019    $      19,179.43    $          3,500.00   $       523.78
 3/8/2019    $      19,179.43    $          3,500.00   $       523.78
3/11/2019    $      19,179.43    $          3,500.00   $       523.78
3/12/2019    $      19,179.43    $          3,500.00   $       523.78
3/13/2019    $      19,179.43    $          3,500.00   $       523.78
3/14/2019    $      19,179.43    $          3,500,00   $       523.78
3/15/2019    $      19,179.43    $          3,500.00   $       523.78
3/18/2019    $      19,179.43    $          3,500.00   $       523.78
3/19/2019    $      19,179.43    $          3,500.00   $       523.78
3/20/2019    $      19,179.43    $          3,500.00   $       523.78
3/21/2019    $      19,179.43    $          3,500.00   $       523.78
3/22/2019    $      19,179.43    $          3,500.00   $       523.78
3/25/2019    s      19,179.43    $          3,500.00   $       523.78
3/26/2019    $      19,179.43    $          3,500.00   $       523.78
3/27/2019    $      19,179.43    $          3,500.00   $       523.78
3/28/2019    $      19,179.43    $          3,500.00   S       523.78
3/29/2019    $      19,179.43    $          3,500.00   $       523.78
 4/1/2019    $      19,179.43    $          3,500.00   $       523.78
 4/2/2019    $      19,179.43    $          3,500.00   $       523.78
 4/3/2019    $      19,179.43    $          3,500.00   $       523.78
 4/4/2019    $      19,179.43    $          3,500.00   $       523.78
 4/5/2019    $      19,179.43    $          3,500.00   $       523.78
 4/8/2019    $      19,179.43    $          3,500.00   $       523.78
 4/9/2019    $      19,179.43    $          3,500.00   $       523.78
4/10/2019    $      19,179.43    $          3,500.00   $       523.78
4/11/2019    $      19,179.43    $          3,500.00   $       523.78
4/12/2019    $      19,179.43    $          3,500.00   S       523.78
4/15/2019    $      19,179.43    $          3,500.00   $       523,78
4/16/2019    $      19,179.43    $          3,500.00   $       523.78
4/17/2019    $      19,179.43    $          3,500.00   $       523.78
4/18/2019    $      19,179.43    $          3,500.00   $       523.78
4/19/2019    $      19,179.43    $          3,500.00   $       523.78
4/22/2019    $      19,179.43    $          3,500.00   $       523.78
4/23/2019    $      19,179.43    $          3,500.00   $       523.78
4/24/2019    $      19,179.43    $          3,500.00   $       523.78
4/25/2019    $      19,179.43    $          3,500.00   $       523.78
4/26/2019    $      19,179.43    $          3,500.00   $       523.78
4/29/2019    $      19,179.43    $          3,500.00   $       523.78
4/30/2019    $      19,179.43    $          3,500.00   $       523.78
 5/1/2019    $      19,179.43    $          3,500.00   $       523.78
 5/2/2019    $      19,179.43    $          3,500.00   $       523.78
 5/3/2019    $      19,179.43    $          3,500.00   $       523.78
 5/6/2019    $      19,179.43    $          3,500.00   $       523.78
 5/7/2019    $      19,179.43    $          3,500.00   $       523.78

             $    1,341,602.50   $       332,500.00    $    49,758.89
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 195 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 196 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 197 of 199




                  Exhibit 11
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 198 of 199
Case 2:19-cv-03285-JS Document 1-1 Filed 07/26/19 Page 199 of 199
